DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13 (and similarly claims 1 and 17), the prior art does not disclose alone or in combination the claimed compensating using the values P, Q, and R, to generate the data signal. 
As an example of the prior art, Jun et al; (Publication number: US 2015/0116387 A1), hereafter Jun, discloses a luminance correction system. Jun, discloses generating a first image Im1 by capturing light emitted at a first gray scale value A and generating a second image Im2 by capturing light emitted at a second gray scale value B (Jun [0055 – 0057]). A luminance is then compensated using a function calculation unit 300 (see Jun Figure 1 300). However, Jun does not disclose compensating the input image using the representative values Q and R corresponding to a probability distribution of the correction parameters P, as claimed.
Claims 1 – 12, 14 – 16, and 18 – 20 depend on one of claims 1, 13, and 17, accordingly, and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jun et al; (Publication number: US 2015/0116387 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIHIR K RAYAN/Examiner, Art Unit 2623